DETAILED ACTION
Claims 14-27 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - Sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). See Figure 1A, 1B and 1C.  Sequence identifiers for sequences must appear either in the drawings or in the Brief Description of the Drawings.

Required response – Applicant must provide:

Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 14-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,745,699. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are draw to a method for the treatment of an USH2A related disease or condition requiring modulating splicing of USH2A of an individual in need thereof, said method comprising contacting a retinal cell of said individual with a single-stranded exon skipping antisense oligonucleotide or a single-stranded exon 12 retention antisense oligonucleotide that is at least 90% complementary to a polynucleotide within the nucleotide sequence selected from the group consisting of SEQ ID NO: 12, 13, and 14, wherein the antisense oligonucleotide has a length of 12 to 30 nucleotides, and wherein the antisense oligonucleotide comprises one or more sugar moieties that are mono- or disubstituted at the 2', 3' and/or 5' position (see claim 14), and a method for the treatment of an USH2A related disease or condition requiring modulating splicing of USH2A of an individual in need thereof, said method comprising contacting a retinal cell of said individual with a viral vector expressing a single- stranded exon skipping antisense oligonucleotide or a single-stranded exon 12 retention antisense oligonucleotide that is at least 90% complementary to a polynucleotide within the nucleotide sequence selected from the group consisting of SEQ ID NO: 12, 13, and 14, and wherein the antisense oligonucleotide has a length of 12 to 30 nucleotides (see claim 22).

Accordingly, the instant claims are drawn to methods that encompass the use of the single stranded antisense oligonucleotide and viral vector encoding the single stranded antisense oligonucleotide claimed in the ‘699 patent.
The instant rejection is in view of the decision of the Court of Appeals for the Federal Circuit in Pfizer Inc, v Teva pharmaceuticals USA Inc., 86 USPQ2d 1001, at page 1008 (March 2008), which indicates that there is no patentable distinction between claims to a product and a method of using that product disclosed in the specification of the application and that the preclusion of such a double patenting rejection under 35 USC 121 does not apply where the present application is other than a divisional application of the patent application containing such patentably indistinct claims. 
Therefore, the instant double patenting rejection is appropriate.


Claims 14-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,131,910. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are draw to a method for the treatment of an USH2A related disease or condition requiring modulating splicing of USH2A of an individual in need thereof, said method comprising contacting a retinal cell of said individual with a single-stranded exon skipping antisense oligonucleotide or a single-stranded exon 12 retention antisense oligonucleotide that is at least 90% complementary to a polynucleotide within the nucleotide sequence selected from the group consisting of SEQ ID NO: 12, 13, and 14, wherein the antisense oligonucleotide has a length of 12 to 30 nucleotides, and wherein the antisense oligonucleotide comprises one or more sugar moieties that are mono- or disubstituted at the 2', 3' and/or 5' position (see claim 14), and a method for the treatment of an USH2A related disease or condition requiring modulating splicing of USH2A of an individual in need thereof, said method comprising contacting a retinal cell of said individual with a viral vector expressing a single- stranded exon skipping antisense oligonucleotide or a single-stranded exon 12 retention antisense oligonucleotide that is at least 90% complementary to a polynucleotide within the nucleotide sequence selected from the group consisting of SEQ ID NO: 12, 13, and 14, and wherein the antisense oligonucleotide has a length of 12 to 30 nucleotides (see claim 22).
Claim 1 of the ‘910 patent is drawn to an exon skipping antisense oligonucleotide or an exon 12 retention antisense oligonucleotide that binds to and/or is complementary to a polynucleotide with the nucleotide sequence as shown in SEQ ID NO:12, SEQ ID NO:13, or SEQ ID NO:14, wherein the antisense oligonucleotide has a length of 20 to 24 nucleotides, 
Accordingly, the instant claims 14-21 are drawn to methods that encompass the use of the single stranded antisense oligonucleotide and viral vector encoding the single stranded antisense oligonucleotide claimed in the ‘910 patent.
Although the claims of the ‘910 patent do not include limitations requiring a viral vector expressing the single stranded antisense oligonucleotide, it was well known in the art that viral vectors could be used to express antisense oligonucleotides of interest, as is acknowledged by the instant specification (e.g., see [0057]) and one of ordinary skill in the art would be aware of such viral vectors and have the knowledge and ability to make a viral vector which expresses the antisense oligonucleotide.  Therefore, instant claims 22-27 are methods of using a product that is an obvious variation of the antisense oligonucleotide of claims 1-4 of the ‘910 patent.
Additionally, claims 6-7 of the ‘910 patent are drawn to a method for the treatment of a USH2A related disease or condition requiring modulating splicing of Usher of an individual in need thereof, said method comprising contacting a cell of said individual with an exon skipping antisense oligonucleotide or an exon 12 retention antisense oligonucleotide as defined in claim 1 or the pharmaceutical composition according to claim 2 (see claim 6) and, the method 
Accordingly, instant claims 14-21 are drawn to methods that are broader in scope than the method of claims 6-7 of the ‘910 patent; therefore, the claims 14-21 are anticipated by the method claims 6-7 of the ‘910 patent and claims 22-27 are an obvious variation of the method of claims 6-7 of the ‘910 patent as using a viral vector to express an antisense oligonucleotide of interest was well known in the art, as indicated above.
The instant rejection is in view of the decision of the Court of Appeals for the Federal Circuit in Pfizer Inc, v Teva pharmaceuticals USA Inc., 86 USPQ2d 1001, at page 1008 (March 2008), which indicates that there is no patentable distinction between claims to a product and a method of using that product disclosed in the specification of the application and that the preclusion of such a double patenting rejection under 35 USC 121 does not apply where the present application is other than a divisional application of the patent application containing such patentably indistinct claims. 
Therefore, the instant double patenting rejection is appropriate.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. E. Angell whose telephone number is (571)272-0756.  The examiner can normally be reached on Monday-Friday (8:30-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


J. E. Angell, Ph.D.
Primary Examiner
Art Unit 1635



/J. E. ANGELL/Primary Examiner, Art Unit 1635